DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. Patent No. 10,029,565) in view of Baillargeon (U.S. Patent No. 4,966,242).
As to Claim 1, Keller discloses a power machine comprising: 
A frame (Claim 10, “vehicle frame”);
A first axle assembly (Claim 10, “first axle”) and a second axle (Claim 10, “second axle”) assembly each having an axle tube (Figure 1, exemplary axle #42 is within a tubular housing) with an axle (Figure 1, exemplary axle #42) positioned therein and each disposed on a first side of the frame; 
A first track assembly (Element where wheel #16 is attached) operably coupled to the first axle and a second track assembly (Element where wheel #16 is attached) operably coupled to the second axle on the first side of the frame; 
A first drive motor (Claim 10, “first motor”) operably coupled to each of the first and second axles and configured to rotate the first and second axles to drive the first and second track assemblies; 
A third axle (Claim 10, “third axle”) assembly and a fourth axle (Claim 10, “fourth axle”) assembly each having an axle tube (Figure 1, exemplary axle #42 is within a tubular housing) with an axle (Figure 1, exemplary axle #42) positioned therein and each disposed on a second side of the frame; 
A third track assembly (Element where wheel #16 is attached) operably coupled to the third axle and a fourth track assembly (Element where wheel #16 is attached) operably coupled to the fourth axle on the second side of the frame; 
A second drive motor (Claim 10, “second motor”) operably coupled to each of the third and fourth axles and configured to rotate the third and fourth axles to drive the third and fourth track assemblies.
However, Keller is silent about a cab mounted on the frame and a lift arm assembly pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame. Baillargeon discloses a cab (#3) mounted on a frame and lift arm assembly (#43) pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a cab mounted on the frame and a lift arm assembly pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame. The motivation would have been to increase the utility of the system by providing space for personnel and instruments for lifting objects. Accordingly, Keller as modified teaches a cab mounted on the frame and a lift arm assembly pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame.
As to Claim 2, Keller as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Keller as modified also teaches further comprising a first drive pump (Baillargeon: #65) selectively controllable to provide a power signal to the first drive motor and a second drive pump (Baillargeon: #67) selectively controllable to provide a power signal to the second drive motor.
As to Claim 3, Keller as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Keller as modified also teaches wherein each of the first track assembly, the second track assembly, the third track assembly and the fourth track assembly comprises a track frame providing an axle interface configured to engage and be attached to a corresponding one of the axles; a track (Baillargeon: #79) supported by the track frame; a sprocket (Baillargeon: #81) configured to drive the track around the track frame; and an idler (Baillargeon: #103) configured to tension the track on the track frame.
As to Claim 4, Keller as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Keller as modified also teaches further comprising first, second, third and fourth hubs each mounted to a 
As to Claim 5, Keller as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Keller as modified also teaches further comprising a plurality of anti-rotation devices (Baillargeon: #89) each positioned to engage a different one of the first track frame, second track frame, third frame, and fourth frame, wherein each of the plurality of anti-rotation devices is configured to limit overall rotation of a corresponding track assembly mounted on the corresponding axle.
As to Claim 6, Keller as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Keller as modified also teaches wherein each of the plurality of anti-rotation devices (Baillargeon: #89) is configured to be removably mounted to the axle tube such that the anti-rotation device can be removed when a wheel is mounted on the corresponding axle instead of a track assembly.
As to Claim 7, Keller discloses power machine comprising: 
A frame (Claim 10, “vehicle frame”);
A first axle (Claim 10, “first axle”) and a second axle (Claim 10, “second axle”) both on a first side of the frame; 
A third axle (Claim 10, “third axle”) and a fourth axle (Claim 10, “fourth axle”) both on a second side of the frame; and 
A plurality of hubs (Elements where wheels #16 are attached) each mounted to a different one of the first axle, second axle, third axle and fourth axle.
However, Keller is silent about a lift arm assembly pivotally coupled to the frame and extending forward of the frame; and wherein each of the plurality of hubs has a mounting structure that is configured to accept and secure thereto, one at a time, both a wheel type tractive element and a track assembly type tractive element to the corresponding axle such that the power machine can be converted between using the wheel type tractive elements and the track assembly type tractive elements. Baillargeon discloses a lift arm assembly (#43) pivotally coupled to the frame and extending forward of the frame and wherein each of the plurality of hubs has a mounting structure (Mounting structures for wheels #33, #37 or 
As to Claim 8, Keller as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Keller as modified also teaches further comprising a first drive motor (Keller: Claim 10, “first motor”) coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track type tractive elements mounted to the first and second axles; a second drive motor (Keller: Claim 10, “second motor”) coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track type tractive elements mounted to the third and fourth axles.
As to Claim 9, Keller as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Keller as modified also teaches further comprising a plurality of anti-rotation devices (Baillargeon: #89) each mounted to a different one of the first, second, third, and fourth axle assemblies, wherein each of the plurality of anti-rotation devices is configured to limit overall rotation of a track of a track assembly type tractive element mounted on the corresponding axle.
As to Claim 10.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (U.S. Patent No. 10,0295,65) in view of Baillargeon (U.S. Patent No. 4,966,242) and Dow et al (U.S. Patent No. 5,533,587).
As to Claim 11, Keller discloses a power machine comprising:
A frame (Claim 10, “vehicle frame”);
A first axle (Claim 10, “first axle”) and a second axle (Claim 10, “second axle”) both on a first side of the frame;
A third axle (Claim 10, “third axle”) and a fourth axle (Claim 10, “fourth axle”) both on a second side of the frame;
A plurality of hubs (Elements where wheels #16 are attached) each mounted to a different one of the first axle, second axle, third axle and fourth axle;
A first drive motor (Claim 10, “first motor”) coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles;
A second drive motor (Claim 10, “second motor”) coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles; and
A control mechanism (#18).
However, Keller is silent about a cab mounted on the frame; a lift arm assembly pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame; and wherein each of the plurality of hubs is configured to mount, one at a time, both of a wheel type tractive element and a track assembly type tractive element to the corresponding axle such that the power machine can be changed between using the wheel type tractive elements and the track assembly type tractive elements. Baillargeon discloses a cab (#3) mounted on the frame; lift arm assembly (#43) pivotally coupled to the frame rearward of at least a portion of the cab and extending forward of the frame; and wherein each of the plurality of hubs is configured to mount (Mounting structures for wheels #33, #37 or endless tracks #79), one at a time, both of a wheel type tractive element (#33, #37) and a track 
Furthermore, Keller as modified is silent about a first variable displacement drive motor coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles; a second variable displacement drive motor coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles; and a control mechanism configured to control the first and second variable displacement drive motors using a first displacement control scheme when wheel type tractive elements are mounted to the axles, and to control the first and second variable displacement drive motors using a second displacement control scheme when track assembly type tractive elements are mounted to the axles. Dow discloses a first variable displacement drive motor (#44) coupled to the first and second axles and configured to rotate the first and second axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the first and second axles; a second variable displacement drive motor (#44’) coupled to the third and fourth axles and configured to rotate the third and fourth axles to drive the wheel type tractive elements or track assembly type tractive elements mounted to the third and fourth axles; and a control mechanism (#20) configured to control the first and second variable displacement drive motors. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the first and 
As to Claim 12, Keller as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Keller as modified also teaches wherein the control mechanism (Keller: #18)  is configured to control the first and second variable displacement drive motors using the first displacement control scheme when wheel type tractive elements are mounted to the axles to prevent variable displacement of 
As to Claim 13, Keller as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Keller as modified also teaches wherein the first displacement control scheme limits the first and second variable displacement drive motors (Dow: #44, #44’) to low range, high displacement operation.
As to Claim 14, Keller as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Keller as modified also teaches wherein the second displacement control scheme allows both low range, high displacement operation and high range, low displacement operation of the first and second variable displacement drive motors (Dow: #44, #44’).
As to Claim 15, Keller as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Keller as modified also teaches further comprising a user input in communication with the control mechanism (Keller: #18) and configured to allow an operator to indicate a type of tractive element mounted on the axles to control which of the first and second displacement control schemes is implemented by the displacement controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678